In an action to recover for personal injuries arising from medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), entered January 17, 1981, which denied plaintiff’s motion for “reconsideration” of an order dismissing the complaint. Appeal dismissed, with $50 costs and disbursements. The motion was one for reargument and no appeal lies from an order denying a motion for reargument (see Matter of Carillo v Axelrod, 83 AD2d 552). Mangano, J. P., Gulotta, Thompson and Brown, JJ., concur.